Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 6/3/21 has been entered. Claims 1-15 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/1/21 with exceptions noted below. 

Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.
Applicant asserts that Kim does not teach individual heat exchangers nor the appropriate individual heat exchangers
Examiner asserts that Kim teaches the individual heat exchangers. The claims are broad enough by using the language indirect or directly transferring heat that allows the heat exchangers of Kim to be used to meet the claim language. Examiner had provided multiple possibilities to expedite prosecution and has used the alternate heat exchangers in this rejection. If the word directly was to be used for all heat exchangers this rejection would be overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “separated downstream of the beams as liquid water on one side and vapor on the other”. It is unclear if this indicates that steam is generated in the beams or another structure is present such as a separator.
Claim 1 recites “a turbine that generates electricity by performing a rankine cycle on an organic fluid”. Apparatus claim 4 recites a similar claim limitation. It is unclear if the turbine is performing the rankine cycle or what structure is required to perform the rankine cycle if the turbine is not performing the rankine cycle. As is best understood a ranking cycle requires a turbine a heat source, a heat removal source and a motive means for moving a fluid. It is unclear what structure is required in this limitation because the limitation states that the turbine performs the rankine cycle when a turbine is a portion of equipment that performs the rankine cycle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5665918 to Shioda et al. (Shioda) in view of KR1020140036363 to Kim (Kim) and U.S. PGPUB 20120279213 to Conard et al. (Conard).
Regarding claims 1 and 4, 5, 7, 11-15  Shioda teaches said beam reheating furnace comprising a cooling system for said beams (circuit shown in Figure 1 and steam disclosed in the specification), in which water flows, being in liquid state at the inlet of the beams and in a mixture of liquid/vapour state at the outlet of the beams, said mixture being separated downstream of the beams in the form of liquid water on the one side and vapor on the other (separated at 12, Figure 1), 
Shioda is silent on said installation comprising a turbine generating electricity by performing a Rankine cycle on an organic fluid, said method comprising directly or indirectly transferring thermal energy from the vapour to an intermediate heat transfer fluid by means of a first heat exchanger, transferring thermal energy of said intermediate heat transfer fluid to the fluid by a second heat exchanger, directly or indirectly transferring thermal energy transfer of said intermediate heat transfer fluid to the organic fluid by means of a heat exchanger, and direct or indirect thermal energy transfer of at least a portion of the flue gases from the burners to the organic fluid by means of a third heat exchanger functionally arranged to transfer to said turbine fluid at least a portion of the calories contained in the flue gases of the burners via a heat transfer fluid and fourth exchanger, wherein the 
Kim teaches said installation comprising a turbine (T) generating electricity by performing a Rankine cycle on an fluid (loop 30, Figure 2), said method comprising directly or indirectly transferring thermal energy from the vapor (transfer of energy from loop 20 which is comparable to the steam exit, 13, of Shioda is shown in Figure 2) to an intermediate heat transfer fluid (loop 40, Figure 2) by means of a first heat exchanger (43, Figure 2), transferring thermal energy of said intermediate heat transfer fluid to the fluid by a second heat exchanger (53, Figure 2 transfers energy through 51 and therefore indirectly transfers heat to the turbine loop), and a step of direct or indirect thermal energy transfer of at least a portion of the flue gases from the burners to the fluid by means of a third heat exchanger (51, Figure 2) functionally arranged to transfer to said fluid  at least a portion of the calories contained in the flue gases of the burners via a heat transfer fluid and an exchanger (51, Figure 2 in loop at the top of Figure 2) and a fourth heat exchanger to transfer energy between the primary loop and the turbine loop (C or 21, Figure 2), wherein the second heat exchanger, the third heat exchanger, and the fourth heat exchanger are separate from one another (shown in Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shioda with the teachings of Kim to provide said installation comprising a turbine generating electricity by performing a Rankine cycle on an organic fluid, said method comprising directly or indirectly transferring thermal energy from the vapour to an intermediate heat transfer fluid by means of a first heat exchanger, transferring thermal energy of said intermediate heat transfer fluid to the fluid by a second heat exchanger, directly or indirectly transferring thermal energy transfer of said intermediate heat transfer fluid to the organic fluid by means of a heat exchanger, and direct or indirect thermal energy transfer of at least a portion of the flue gases from the burners to the organic fluid by means of a third heat exchanger functionally arranged to transfer to said turbine fluid at least a portion of the calories contained in the flue gases of the burners 
Conard teaches using an organic fluid in a rankine cycle (Paragraph 0036 discloses hydrocarbon fluids). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shioda with the teachings of Conard to provide an organic fluid. Doing so would allow the device to be better for the environment (Paragraph 0036).
Regarding claims 2 and 6, Shioda is silent on wherein the other heat transfer fluid is an organic fluid in liquid state.
Conard teaches wherein the other heat transfer fluid is an organic fluid in liquid state (Paragraph 0009 and 0036). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shioda with the teachings of Conard to provide wherein the other heat transfer fluid is an organic fluid in liquid state. Doing so would allow the device to be better for the environment (Paragraph 0036).
Regarding claims 3 and 10, Shioda is silent on wherein the heat transfer fluid and the intermediate heat transfer fluid are of the same type, the intermediate heat transfer fluid and the other heat transfer fluid being mixed upstream of the second heat exchanger in which the heat transfer between the intermediate and other heat transfer fluids and the organic fluid is carried out.
Kim teaches wherein the heat transfer fluid and the intermediate heat transfer fluid are of the same type, the intermediate heat transfer fluid and the other heat transfer fluid being mixed upstream of the second heat exchanger in which the heat transfer between the intermediate and other heat transfer fluids and the turbine fluid is carried out (loop with heat exchangers 51 and 53 exchange heat either directly or indirectly with the primary loop, 20 and also with the flue gas at 55 and 56 and all the fluids in the loop containing 51, 52, and 55 and 56 are mixed, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shioda with the teachings of Kim to .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Kim, Conard, and U.S. PGPUB 20120000201 to Ast et al. (Ast).
Regarding claims 8 and 9, Shioda is silent on wherein the intermediate heat transfer fluid is a thermal oil in liquid state.
Regarding claims 8 and 9, Ast teaches wherein the intermediate heat transfer fluid is a thermal oil in liquid state (loop 12, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shioda with the teachings of Ast to provide wherein the intermediate heat transfer fluid is a thermal oil in liquid state. Doing so would be a simple selection of materials and would ensure increased heat transfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/15/21